Citation Nr: 1025092	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-35 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
including as secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a left flat foot, to 
include as secondary to the service-connected right knee 
disability.  

3.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to April 1967.   

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from August 2003 and June 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania and Jackson, Mississippi.  

This case was previously before the Board in December 2008, when 
it was remanded for additional development and due process 
considerations.  The case was returned to the Board for appellate 
consideration.   

The entitlement to service connection for diabetes mellitus has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence indicating that the 
Veteran's left knee disability is causally or etiologically 
related to his active service, or causally related to or 
aggravated by service-connected disability.

2.  There is no competent medical evidence indicating that the 
Veteran's left flat foot is causally or etiologically related to 
his active service, or causally related to or aggravated by 
service-connected disability.

3.  Throughout the entire rating period on appeal, the Veteran's 
service-connected residuals of a right knee injury have been 
manifested by complaints of pain and limitation of motion, but 
without instability. 


CONCLUSIONS OF LAW

1. A left knee disability was not incurred in, or aggravated by, 
active service and is not proximately due to or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2009).

2.  A left flat foot was not incurred in, or aggravated by, 
active service and is not proximately due to or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2009).

3.  The criteria for a disability rating in excess of 10 percent 
for residuals of a right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5256-5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, the Department 
of Veterans Affairs (VA) is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in July 2003, March 2004, 
and February 2007, from the agency of original jurisdiction (AOJ) 
to the appellant.  The letters explained the evidence necessary 
to substantiate the Veteran's claims of entitlement to an 
increased disability rating and entitlement to service 
connection, as well as the legal criteria for entitlement to such 
benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, the February 2007 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  Although the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of a 
veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  This, in turn, will compensate a 
veteran for times since the effective date of his award when his 
disability may have been more severe than at other times during 
the course of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2009).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Analysis

The Veteran receives a 10 percent disability rating for his 
residuals of a right knee injury pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 provides that 
traumatic arthritis is evaluated as degenerative arthritis 
pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 states 
that degenerative arthritis, substantiated by x-ray findings, is 
to be evaluated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  However, when the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Id.  In the absence of limitation of motion, a 
10 percent rating is assigned if there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating is warranted when x-ray 
evidence shows involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations.  
Ibid.  

The Veteran experiences some limitation of motion of the knee, 
and as a result, the rating criteria under Diagnostic Code 5003, 
for degenerative joint disease without limitation of motion are 
not for application.  

The Veteran's right knee disability is rated by analogy to 
38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 5261.  According 
to Diagnostic Code 5260, a noncompensable rating is assigned when 
leg flexion is limited to 60 degrees and a 10 percent rating is 
assigned when leg flexion is limited to 45 degrees.  A 20 percent 
rating requires leg flexion limited to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 
noncompensable evaluation is warranted when leg extension is 
limited to 5 degrees and a 10 percent evaluation is warranted 
when leg extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted when leg extension is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's 
residuals of a right knee injury, the objective clinical evidence 
of record, throughout the rating period on appeal, does not show 
that the Veteran has flexion limited to 30 degrees or extension 
limited to 15 degrees.  His range of motion far exceeds these 
respective limits.  Indeed, the medical evidence of record 
clearly indicates that he has essentially continuously had full 
extension to no less than 10 degrees, and that his flexion, at 
worst, and fully acknowledging his pain, is still to at least 110 
degrees, including at his most recent, January 2009 VA 
examination.  VA considers "full" range of motion for the knee 
to be from 0 to 140 degrees (full extension to full flexion).  
See 38 C.F.R. § 4.71, Plate II.  There is no objective clinical 
indication, however, that he has additional functional 
impairment, above and beyond the 10-percent level, which would 
support an even higher rating.  In this regard, the Board points 
out that the Veteran's May 2007 and January 2009 VA examinations 
were negative for objective evidence of incoordination, 
subluxation, weakness, abnormal movement, or deformity, although 
he reports experiencing pain and there was mild effusion of the 
right knee.  Likewise, there was no objective evidence of any 
neurovascular symptoms and he had full motor strength.  
Similarly, the Veteran has pain and tenderness in his right knee, 
but he does not have overall moderate impairment of his tibia and 
fibula, significant limitation of motion, recurrent subluxation 
or lateral instability, dislocated semilunar cartilage, or 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5257, 
5262.

The Board has also considered whether he has additional 
functional loss - beyond that objectively shown - due to his 
pain, or because of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, 
there is no indication in the record that his functional ability 
is decreased beyond the limitation of motion already shown on 
examination, even when his symptoms are most problematic.  In 
particular, the May 2007 and January 2009 VA examiners noted that 
there was a mild increase in pain upon repetitive use, but found 
that there was no additional weakness, fatigability, 
incoordination, lack of endurance, or additional loss of motion.  
As a result, his current 10 percent rating adequately compensates 
him for the extent of his pain, including insofar as its 
resulting effect on his range of motion.  

The Board has also considered whether the Veteran is entitled to 
an increased disability evaluation on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
finds that there has been no showing by the Veteran that his 
residuals of a right knee injury, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  Accordingly, 
the Board finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008). The provisions of 38 C.F.R. 
§ 3.310 were amended, effective from October 10, 2006; however, 
the new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995. Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

Medical evidence is required to show this secondary cause-and-
effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that there is a 
preponderance of the evidence in favor of the Veteran's claims of 
entitlement to service connection for a left knee disability and 
left flat foot, including as due to his service-connected right 
knee disability.  38 C.F.R. § 3.102.  

The Veteran alleges that his left knee disability and left flat 
foot are causally related or aggravated by his service-connected 
right knee disability.  In this regard, the Board notes that the 
Veteran testified at his March 2008 Board hearing that he did not 
injure his left knee or foot during his military service.  
Likewise, service treatment records were negative for any 
complaints, treatment, or diagnoses of a left knee disability or 
a left foot disability; his February 1967 Report of Medical 
History and separation examination report do not show any left 
knee or left foot complaints or disabilities.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

Furthermore, the first post-service documentation of a left foot 
disability is not until 1997; his first reported treatment for 
his left knee was in 2000.  Accordingly, the Board cannot 
conclude that a left knee or left foot disability is shown to 
have begun during service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated continuity 
of symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his low 
back condition).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. 
§ 3.303(d) specifically permit a grant of service connection even 
when the initial diagnosis occurred after service, so long as 
there is competent medical evidence establishing the necessary 
link to service.  The Board acknowledges that a letter from J. C. 
V., M.D., indicates that the Veteran's left flat foot and 
degenerative changes of the left knee are related to the 
Veteran's right knee disability; according to Dr. V, the 
Veteran's left knee and foot disabilities and symptomatology have 
been aggravated by disproportionate weight bearing as a result of 
the progressive right knee disability.  However, in a January 
2009 VA examination report and February 2009 addendum, a VA 
examining physician found that the Veteran's left flat foot and 
left knee disability were not likely to be causally related or 
aggravated by the Veteran's service-connected right knee 
disability.  According to the VA examiner, there is no medical 
literature which demonstrates that moderate degenerative joint 
disease of the right knee leads to degenerative joint disease of 
the left knee or a left flat foot.  See Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  See also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'"

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by the 
physicians and whether or not, and the extent to which, they 
reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   In this regard, 
the Board finds that the January 2009 VA examination report and 
February 2009 addendum must be given the greater probative weight 
because the opinions were based on a review of the entire record, 
were accompanied by an explanation of the rationale, and 
reconciled the conflicting opinions of record.  The VA 
examination and addendum concluded, with a clear basis and 
rationale, that there was no nexus between the Veteran's current 
left knee disability and left flat foot and his active military 
service, and that the Veteran's current left knee disability and 
left flat foot were not caused or aggravated by his service-
connected residuals of a right knee injury.  

In contrast, the Board finds that the opinion provided by Dr. V 
did not have significant probative weight, as it was based on the 
Veteran's reported complaints and history as provided by the 
Veteran, which is inconsistent with the medical evidence of 
record.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical evidence).  
The Board further notes that the Dr. V did not provide any 
objective findings which support their opinions or otherwise 
refer to any credible supporting evidence that the Veteran's left 
knee disability and left flat foot were related to his military 
service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the 
Board is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  

As such, the Board finds that the January 2009 VA examination 
report and February 2009 addendum have greater probative weight, 
as these opinions were based on a review of the Veteran's full 
record and provided a medical basis and relevant rationale for 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (stating that factors for assessing the probative value of 
a medical opinion are the physician's access to the claims folder 
and the thoroughness and detail of the opinion).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding 
that most of the probative value of a medical opinion comes from 
its reasoning, and threshold considerations include whether the 
person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  The 
Veteran has not shown, however, that he has the expertise 
required to offer an opinion regarding any causal relationship 
between his left knee disability and left flat foot and his 
active service.  While the Veteran's contentions have been 
considered carefully, these contentions are outweighed by the 
medical evidence of record.

As there is a preponderance of evidence against his claims of 
entitlement to service connection for a left knee disability and 
left flat foot, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

A disability rating higher than 10 percent for residuals of a 
right knee injury is denied.

Service connection for a left knee disability, including as 
secondary to a service-connected right knee disability, is 
denied.

Service connection for left flat foot, including as secondary to 
a service-connected right knee disability, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


